PER CURIAM:
In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to be suspended from the practice of law for ninety days, retroactive to the date of his interim suspension. We accept the conditional admission.
Pursuant to an agreement with the State, respondent waived presentment to an indictment charging him with failure to make and file a South Carolina Income Tax return for the tax year 1993 in violation of S.C.Code Ann. § 12-54-40(b)(6)(c). In exchange for respondent’s plea, the State agreed not to prosecute respondent on charges of failing to make and file a return for the tax years 1990, 1991, 1992 and 1994. Respondent was sentenced to imprisonment for one year, suspended upon service of five years’ probation. Respondent was also ordered to pay $40,731.00. The sentencing order provides that upon payment of such restitution, respondent’s probation will be terminated.
The failure to file a tax return is a serious crime as set forth in Rule 2(z), RLDE, Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Rule 7(a)(1) and (4), RLDE, Rule 413, SCACR, by violating the Rules of Professional Conduct and committing a serious crime.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive to July 8, 1997, the date he was placed on interim suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
DEFINITE SUSPENSION.